DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “is allowed” in claim 1 is a term which renders the claim indefinite. The term “is allowed” makes it unclear what active process step is required to obtain the at least 15% volume of residual austenite in the thin part. The claimed “at least 15 volume% of the residual austenite is allowed to remain in the thin part” is interpreted as requiring at least 15% volume of residual austenite in the thin part following a preliminary processing of rolling. It is suggested that the claimed “residual austenite is allowed to remain in the thin part” be amended to “residual austenite remains in the thin part”.
The phrase “press working at least the thin part is performed subsequently” in claim 1 renders the claim indefinite. Earlier in the claim it is noted that there is a preliminary processing of plastic working and a subsequent press working, it is unclear whether the “press working at least the thin part is performed subsequently” requires the previously established press working to be applied to at least the thin part or whether a second subsequent press working is required. The phrase shall be considered to require the previously established press working to be applied to at least the thin part.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP-2009068039-A), hereinafter Yamamoto, in view of Zhi et al. (A review on the rolling technology of shape flat products), hereinafter Zhi, and in view of Becker (The Power of the Press), hereinafter Becker.
	It is noted that the claimed “used for press working” and “for preliminary processing before press working” are interpreted as the preliminary processing being the claimed method and the press working being an intended use following the claimed method.
Regarding Claim 1, Yamamoto teaches a steel sheet having 0.05-0.2 % C (P. 13 Par. 6) which is within the claimed steep plate containing C: 0.03 to 0.50 mass%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Yamamoto further teaches the steel sheet containing 1-2.5% Mn (P. 13 Par. 8) which overlaps the claimed Mn: 2.0 to 20 mass%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Yamamoto further teaches the steel sheet containing 25-50% by volume of retained austenite (P. 14 Par. 3) which is within the claimed ratio of residual austenite in a metallographic structure that is 20 to 50 volume%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Yamamoto further teaches the steel sheet being processed by cold rolling (P. 14 Par. 4) which encompasses the claimed plastic working at least a part of the prepared steel plate while heating the steel plate at a temperature in a range of 50˚C to 100˚C for preliminary processing and which is the same as the claimed plastic working for the preliminary processing rolls the steel plate by a pair of reduction rolls. 
Yamamoto does not explicitly disclose a temperature at which the cold rolling is performed. According to [0028]-[0030] of the instant specification, the temperature of cold rolling is set in order to ensure that sufficient residual austenite is contained in the final microstructure. 
Since Yamamoto teaches a value of residual austenite within the claimed range, a person having ordinary skill in the art would expect the cold rolling according to Yamamoto to be performed within the claimed 50˚C to 100˚C due to that being required to attain the final microstructure according to the specification.
Yamamoto does not explicitly teach the claimed reduction rolls each having a small-diameter part with a first diameter and a large diameter part with a second diameter larger than the first diameter, forms a thick part having a first thickness by rolling the steel plate between the small-diameter parts of the pair of reduction rolls, and forms a thin part having a second thickness smaller than the first thickness by rolling the steel plate between the large-diameter parts of the pair of reduction rolls.
Zhi teaches methods of rolling shape flat products including rolled profile strip which produces a differing thickness along the transverse direction in order to beneficially reduce structural weight, support uneven load distribution, meet needs of space dimension, and support special loading requirements (Abstract). Zhi further teaches rolled profile strips being produced by rolls of varying diameter (Fig. 2(b)) as well as rolled profile strips being produced which have a thick part and a thin part (Fig. 7(a)), which constitutes the claimed reduction rolls each having a small-diameter part with a first diameter and a large diameter part with a second diameter larger than the first diameter, forms a thick part having a first thickness by rolling the steel plate between the small-diameter parts of the pair of reduction rolls, and forms a thin part having a second thickness smaller than the first thickness by rolling the steel plate between the large-diameter parts of the pair of reduction rolls.
It would have been obvious to a person having ordinary skill in the art to modify the method of producing the steel sheet according to Yamamoto by utilizing the rolls of varying diameter according to Zhi in order to create rolled profile strips having a thick part and a thin part which beneficially reduces structural weight, supports uneven load distribution, meets needs of space dimension, and supports special loading requirements as discussed above.
Yamamoto does not explicitly disclose the claimed subsequently press working the steel plate.
Yamamoto further teaches the steel sheet being intended for forming a member that absorbs energy at the time of collision in an automobile or the like (P. 12 Par. 1) but does not disclose a specific fabrication method of the member.
Zhi additionally teaches steel products similar to rolled profile strips being materials for pressing workpieces which are used in car beams and door inner panels (P. 4512 Par. 1, Fig. 14).
Becker teaches pressed steel panels for automotive bodies (P. 2 Par. 3 – P. 3 Par. 1) the pressing beneficially being energy efficient (P. 6 par. 1), decreasing cost and saving time (P. 8 Par. 3-4), being reliable (P. 9 Par. 1), and allowing for quality control (P. 9 Par. 3). The pressing is the same as the claimed press working the steel plate and overlaps the claimed press working at least the thin part. The claimed press working the steel plate being subsequent to the plastic working would be present since the processing which constitutes plastic working as discussed above would occur before the shaping of the steel sheet into an automobile member.
It would be obvious to apply the pressing according to Becker to the steel sheet according to Yamamoto as modified by Zhi in order to form the member according to Yamamoto and to beneficially be energy efficient, decrease cost and production time, in a process which is reliable and enables quality control as discussed above.
Yamamoto does not explicitly disclose the claimed at least 15 volume% of the residual austenite is allowed to remain in the thin part.
It is noted that according to [0031]-[0037] of the instant specification, 15% of residual austenite remains following plastic deformation when the temperature at which the plastic deformation occurs is heightened. As discussed above, modified Yamamoto teaches the claimed plastic working at least a part of the prepared steel plate while heating the steel plate at a temperature in a range of 50°C to 100°C for preliminary processing before press working, and therefore a person having ordinary skill in the art would expect a microstructure following rolling of at least 15% residual austenite to flow naturally from modified Yamamoto.


Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive.
The argument that Becker performs press working multiple times as opposed to the present application’s rolling is not convincing.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, Becker does not specify a number of pressing operations performed, simply noting that the servo press reduces the total number of presses required (P. 6. Par. 2), and furthermore, the claims require a pressing in addition to a rolling and the claims do not limit the pressing to a single pressing operation.
As discussed in the rejection above, modified Yamamoto teaches the amended claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736